DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments to Claims 1,4,5,8,10,13,14,17, in the submission filed 1/19/2021 are acknowledged and accepted.
Cancellation of Claims 2-3,6-7,9,11-12,15-16.18-19 is acknowledged and accepted.
New Claims 20,21 are acknowledged and accepted as the subject matter of the claims is similar to the subject matter of the originally filed claims.
Pending Claims are 1,4-5,8,10,13-14,17,20,21. 

Response to Arguments
Applicant's arguments (Remarks, filed 1/19/2021, pages 8-9) have been considered and are persuasive. Rejection of Claims 1,4-5,8,10,13-14,17 is withdrawn.

Allowable Subject Matter
Claims 1,4-5,8,10,13-14,17,20,21 (renumbered Claims 1-10) are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed over the cited art of record for instance (US 2016/0187745A1, US 2013/0155505 A1) for at least the reason that the cited art of record fails to teach or reasonably suggest a panel with a virtual curved display surface comprising a display panel and a grating, the panel in combination with limitations in Lines 1-17,36-40, of the claim, comprising:
“when the virtual curved surface is formed at the opposite side of the display panel to the light-exiting side, a formula used to calculate the respective width of each of the light- shielding regions is: 

    PNG
    media_image1.png
    55
    104
    media_image1.png
    Greyscale

-2- a formula used to calculate the respective width of each of the light-transmitting regions is:  

    PNG
    media_image2.png
    50
    124
    media_image2.png
    Greyscale

 when the virtual curved surface is formed at the light-exiting side of the display panel, a formula used to calculate the respective width of each of the light-transmitting regions is:  

    PNG
    media_image3.png
    57
    85
    media_image3.png
    Greyscale

 a formula used to calculate the respective width of each of the light-shielding regions is:  

    PNG
    media_image4.png
    43
    133
    media_image4.png
    Greyscale

 x is a distance between the virtual curved surface and the display panel, and is a variable; w is the width of the light-shielding region; h is a distance between the grating and the display panel, D is an interval between pupils of left and right eyes of a user; L is a distance from the left and right eyes of the user to the display panel; s is the width of the light-transmitting region; and p is a width of one of a sub-pixel and a pixel of the display panel.”.
Claims 4,5,8,20 are dependent on Claim 1 and hence are allowable for at least the same reasons Claim 1 is allowable.
Claim 10 is allowed over the cited art of record for instance (US 2016/0187745A1, US 2013/0155505 A1) for at least the reason that the cited art of record fails to teach or reasonably suggest a display device comprising a panel with  a virtual curved display surface the display in combination with limitations in Lines 1-16,35-39, of the claim, comprising:
“when the virtual curved surface is formed at the opposite side of the display panel to the light-exiting side, a formula used to calculate the respective width of each of the light- shielding regions is: 

    PNG
    media_image1.png
    55
    104
    media_image1.png
    Greyscale

-2- a formula used to calculate the respective width of each of the light-transmitting regions is:  

    PNG
    media_image2.png
    50
    124
    media_image2.png
    Greyscale

 when the virtual curved surface is formed at the light-exiting side of the display panel, a formula used to calculate the respective width of each of the light-transmitting regions is:  

    PNG
    media_image3.png
    57
    85
    media_image3.png
    Greyscale

 a formula used to calculate the respective width of each of the light-shielding regions is:  

    PNG
    media_image4.png
    43
    133
    media_image4.png
    Greyscale

 x is a distance between the virtual curved surface and the display panel, and is a variable; w is the width of the light-shielding region; h is a distance between the grating and the display panel, D is an interval between pupils of left and right eyes of a user; L is a distance from the left and right eyes of the user to the display panel; s is the width of the light-transmitting region; and p is a width of one of a sub-pixel and a pixel of the display panel.”.
Claims 13,14,17,21 are dependent on Claim 10 and hence are allowable for at least the same reasons Claim 10 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






JVD
Jyotsna V Dabbi
Examiner, Art Unit 2872              					1/24/2022


JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872